Citation Nr: 0721216	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of frostbite injury to the ears.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of shrapnel wound, left leg.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable disability rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was remanded in May 
2006.  In addition, there is a notice of disagreement with a 
February 2007 rating decision that will be discussed further 
in the REMAND section of this document.  The appeal is 
advanced on the Board's docket.  

This decision addresses only the issues numbered 1 and 2 in 
the title page of this decision.  The remaining issues are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  In March 1979, the veteran filed his original claim of 
entitlement to service connection for, among other things, 
residuals of frostbite injury to the ears and shrapnel injury 
to his left leg.  

2.  In April 1979, the RO informed the veteran that no 
further action might be taken on his claim unless he 
submitted evidence that the claimed condition was incurred in 
or aggravated by his military service and that it still 
existed, and provided him with appellate rights if he had no 
new evidence to submit but believed that the decision was 
incorrect.

3.  There is no evidence of communication from the veteran 
after April 1979 until June 2004, when the veteran filed a 
claim seeking service connection for, among other things, 
residuals of frostbite injury to the ears and shrapnel wound 
to the left leg.  

4.  Evidence submitted after April 1979, on the issue of 
service connection for residuals of frostbite injury to the 
ears and shrapnel injury to the left leg, does not relate to 
an unestablished fact necessary to substantiate the claim; 
nor does it raise a reasonable possibility of substantiating 
it.


CONCLUSIONS OF LAW

1.  The April 1979 denial of service connection for residuals 
of frostbite injury to the ears and shrapnel wound to the 
left leg is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1979).

2.  New and material evidence has not been received since 
April 1979, on the issue of service connection for residuals 
of frostbite injury to the ears and shrapnel wound to the 
left leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Residuals of Frostbite 
Injury to Ears and Shrapnel Wound to the Left Leg

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

In March 1979, the veteran filed his original service 
connection claim seeking benefits for, among other things, 
disabilities manifested by shrapnel wound to the left leg and 
frostbite injury to the ears.  On April 3, 1979, the RO wrote 
the veteran informing him that, as of then, his service 
medical records are not of record and that, due to a fire at 
the National Personnel Records Center, there could be a delay 
is securing his service medical records.  That letter also 
informed the veteran that he should provide evidence to 
support his claim, including medical evidence to establish 
continuity of symptoms or manifestations of the claimed 
frostbite and shrapnel injuries since service and statements 
from laypersons with personal knowledge of the claimed 
disabilities.  He was advised that he should submit such 
items within 30 days if possible.  The RO then secured the 
veteran's service medical records.  

The record reflects no return communication from the veteran 
or any authorized representative or agent concerning existing 
lay or medical evidence pertaining to the disabilities 
claimed.  The record includes an April 12, 1979, rating 
decision (pre-printed decision form titled "Deferred or 
Confirmed Rating Decision") indicating that the RO had 
decided to deny the service connection claims; that decision 
apparently was made after the service medical records had 
been secured and reviewed.  The record also includes evidence 
of correspondence to the veteran on April 24, 1979, which 
informed the veteran that no further action might be taken on 
the claim unless he submitted evidence that the condition was 
incurred in or aggravated by his military service and that it 
still existed.  This letter also informed the veteran of his 
appellate rights, if he disagreed with the decision and had 
no new evidence to submit.  There is no evidence of 
communication from the veteran or any representative or agent 
concerning evidence supporting the March 1979 claims or 
responsive to the RO's April 1979 correspondence.

Nothing was added to the record after the April 24, 1979 
correspondence until June 2004, when the veteran filed a VA 
Form 21-526 seeking service connection for various 
disabilities, including frostbite injury residuals and 
shrapnel wound residuals.  The RO denied the claim in rating 
decisions dated in September 2004 and March 2005.  The 
veteran perfected an appeal in December 2005.     
 
There is absolutely no evidence of return communication from 
the veteran responsive to the RO's April 1979 letters 
requesting evidence to support the original claim.  Thus 
there is a basis to conclude that the veteran abandoned his 
March 1979 claim.   See 38 C.F.R. § 3.158(a) (1979, 1980, 
2006) (where the veteran fails to respond to a request for 
evidence supporting a claim within one year after the 
request, VA can deem the claim abandoned; a claim received 
thereafter is a new claim).  But the RO also sent the veteran 
notice of his appellant rights in informing him in April 1979 
that no further action would be taken on his claim unless 
evidence was submitted.  At no time did the veteran indicate 
that he had responded to the April 1979 letter, but that such 
response is not of record.  Consequently, the Board concludes 
that the April 1979 disallowance of his claim is a final 
decision that must be reopened by the receipt of new and 
material evidence.               

Therefore, the 2004 claim is a claim to reopen, and new and 
material evidence must have been received after April 1979, 
to enable the Board to reopen the claim and have jurisdiction 
to review the underlying service connection claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).

The Board concludes that new and material evidence has not 
been submitted.  Although the record after April 1979 does 
include VA and private clinical records, none of those 
records indicates that the veteran presently has residuals of 
frostbite injury to the ears or residuals of shrapnel wound 
to the left leg.  The sole evidence on current manifestation 
of either claimed disability is in the form of lay assertion 
from the veteran to that effect.  In that sense, the record 
now is no different from what was before the RO in April 
1979, when the RO asked the veteran to respond with evidence 
in the form of clinical records showing continuity of 
problems or symptoms associated with such purported injury, 
to which the veteran failed to reply.  He still has not met 
that burden despite appropriate notice of what evidence is 
needed to reopen his previously denied claim (discussed in 
more detail below).  

The veteran's service medical records indicate nothing about 
frostbite injury or shrapnel wound to the left leg.  In 
particular, the veteran's separation medical examination 
report is entirely negative with respect to either injury.  
The Board is aware, however, of the veteran's receipt of a 
combat citation (Combat Infantryman Badge), among other 
service awards.  See 38 U.S.C.A. § 1154(b).  Nonetheless, the 
record, to date, does not show current residuals of either 
claimed injury.  

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection, in general, 
requires evidence of present manifestation of a disability, 
and as well, medical evidence or clinical opinion of a link 
between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
As stated, the veteran has not proffered any clinical 
evidence of current residual disability of either of the 
claimed injuries for which he seeks service connection.  
Therefore, the Board concludes that new and material evidence 
has not been submitted to permit the Board to reopen these 
claims.  Without new and material evidence, the Board is 
without jurisdiction to review the merits of the underlying 
service connection claims.  The appeal is denied.    



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In June 2004, before issuing the unfavorable rating decision 
in September 2004, the RO sent the veteran notice of the 
elements of a service connection claim and what is meant by 
"new and material evidence."  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran was explicitly told that 
among the requirements for service connection is clinical 
evidence of the disability claimed.  He also was told that 
"new and material evidence" means existing evidence that 
was not previously submitted and which pertains to the reason 
the claim was previously denied.  That notice informed him 
that the claim was previously denied because the evidence did 
not show that the claimed disabilities are due to active 
duty.  In April 2005, after the second rating decision was 
issued in March 2005, the RO sent the veteran another duty-
to-assist letter.  That letter reinforced prior notice to the 
veteran of his and VA's respective claim development 
responsibilities; it also discussed the elements of a 
successful service connection claim.  Further, it 
supplemented prior notice consistent with Kent as it informed 
the veteran that one basis for prior denial was the lack of 
evidence of manifestation of the claimed frostbite and 
shrapnel wound residuals.  The veteran was again informed 
that he may submit any evidence on his own if he believes it 
might be pertinent to his claim.  In May 2006, following the 
Board's remand, the veteran was sent another notice 
reinforcing notice given in June 2004 and April 2005.    

The key evidentiary gap in this appeal is the lack of 
evidence of present manifestation of the left leg (shrapnel 
wound) and ear (frostbite) disabilities as claimed.  In that 
sense, the April 2005 duty-to-assist letter, sent after the 
September 2004 rating decision was issued, was most closely 
compliant with Kent in terms of notice concerning the 
specific reason for prior denial and what evidence is needed 
to reopen before the merits of the underlying service 
connection claims are considered.  Nonetheless, the Board 
finds no error associated with such notice such that material 
prejudice resulted due to the timing of such notice (that is, 
lack of such explicit notice before the September 2004 rating 
decision was issued).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  During the appeal period, the veteran was 
told on what basis the claim was previously denied, what is 
meant by "new and material evidence", and what the evidence 
must show to substantiate the underlying service connection 
claim.  To the extent the veteran identified the sources of 
evidence he believes is pertinent to the claim, VA responded 
appropriately in assisting him in claim development.  Despite 
multiple notices, he has not identified additional sources of 
existing, but missing, evidence.  He has not buttressed his 
claim with any medical evidence that he has residuals of 
frostbite injury to the ears or shrapnel wound in his left 
leg despite notice that such evidence is material to his 
claim.    

Nor does the Board find material prejudice due to lack of 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, the veteran has been notified of what evidence 
is needed to reopen and then to substantiate service 
connection claims.  His "veteran" status is not at issue.  
Issues like effective dates for service connection and/or 
degree of disability of a service-connected disability and 
considerations governing assignment of percentage disability 
ratings become material issues once the criteria for service 
connection are met.  That is not the case here, where the 
Board has determined that it does not even have jurisdiction 
to review the underlying service connection claims without a 
basis to reopen the claims.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, 
service medical records, copies of items submitted by the 
veteran (such as photographs), and the veteran's written 
statements.  He declined to exercise his right to testify at 
a Board hearing.  Despite appropriate notice as discussed 
above, the veteran has not identified sources of pertinent, 
missing evidence which he desires VA to review before 
adjudicating his claim.  Based on the foregoing, the Board 
finds no due process defect associated with the duty to 
assist that precludes a decision on the merits of the claim.  


ORDER

No new and material evidence having been received after 
abandonment of the March 1979 claim of entitlement to service 
connection for residuals of frostbite injury to the ears and 
shrapnel wound to the left leg, the claim is not reopened.  
The appeal is denied.


REMAND

The Board concludes that further development is warranted on 
issues numbered 3, 4, and 5.  

Hearing Loss and Tinnitus

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this connection, the Board acknowledges that its May 2006 
remand order directed that a C&P examination be scheduled 
only if the veteran proffers evidence that he presently has a 
hearing loss disability.  However, in light of indication 
that there may exist clinical evidence material to the 
hearing loss and tinnitus claims that post-dates the SSOC and 
in consideration of the veteran's combat status, the Board 
finds that deferment of a decision pending further 
evidentiary development as directed herein would be the most 
appropriate, and most favorable, means of disposition at this 
time.    

As noted earlier, the veteran has combat-veteran status.  He 
maintains that he has diminished hearing acuity and symptoms 
of tinnitus.  In light of the nature and circumstances of his 
active duty, it is plausible that he had noise exposure in 
service notwithstanding a notation of "15/15" hearing 
acuity by "whispered voice" test in the April 1946 
separation medical examination report.  The veteran has not 
been afforded a VA C&P audiology examination to determine 
whether he has a hearing loss disability consistent with the 
definition thereof as found in 38 C.F.R. § 3.385 (2006) and 
tinnitus, and if so, whether either is etiologically related 
to noise exposure during active duty.  

In addition, in a March 2007 statement, the veteran reported 
that he was going to ask his VA primary care doctor in April 
2007 to schedule him for a hearing test.  This statement was 
submitted after the RO had issued a Supplemental Statement of 
the Case (SSOC), and the record after the issuance of the 
SSOC does not include additional VA clinical records.  On 
remand, any additional, and more contemporaneous, VA clinical 
records should be associated with the claims file before the 
veteran undergoes the C&P examination.     

PTSD 

In February 2007, the RO granted service connection for PTSD 
and assigned staged ratings of zero percent effective June 
16, 2004, and 30 percent effective January 11, 2007.  In 
March 2007, the veteran submitted a statement that could be 
construed as a timely notice of disagreement (NOD) to the 
February 2007 rating decision.  He said: "I disagree with 
your decision to grant me 0% for PTSD effective 6-16-04.  I 
should have [been] awarded 30% S.C. for PTSD back to 6-16-
04."  Although this statement may be characterized either as 
disagreement with the initial noncompensable staged rating or 
disagreement with the effective date of the 30 percent staged 
rating, the Board has characterized the issue as listed in 
issue no. 6 on the title page of this decision because that 
characterization seems to be consistent with the 
representative's July 2007 argument.  Because the veteran's 
March 2007 statement can be construed as a timely NOD to the 
February 2007 rating decision, the veteran is due a Statement 
of the Case (SOC) while this case is on remand status.  
Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Inform the veteran that, while his 
appeal is on remand status, he may submit 
any evidence, lay or medical, concerning 
hearing loss or tinnitus that he has not 
already submitted and which he desires VA 
to consider before readjudicating his 
appeal.  If such evidence exists, but the 
veteran desires VA assistance in securing 
it, then he must identify the sources of 
such evidence to enable VA to assist him 
in doing so.  If he responds in such a 
manner, then assist him consistent with 
controlling law and regulations.  


2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).     

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
secured and associated with the claims 
file.

4.  Issue an SOC pursuant to the veteran's 
March 2007 NOD with the February 2007 
rating decision that assigned initial 
staged ratings of 0 percent from June 16, 
2004 and 30 percent from January 11, 2007 
for PTSD.  If and only if the veteran 
perfects timely appeal thereafter, then 
return the appeal (as to the PTSD 
disability) to the Board for further 
review.

5.  After ensuring that any new evidence 
secured while this case is on remand 
status is associated with the claims file, 
arrange for the veteran to undergo a VA 
C&P audiology examination to determine 
whether he has a hearing loss disability.  
The claims folder should be available to 
the examiner.  The examiner should state 
whether the veteran has hearing loss 
disability in each ear and whether he has 
tinnitus.  Then, for each such disability 
found, the examiner is asked to state 
whether it is at least as likely as not 
(by a probability of 50 percent) that it 
is etiologically related to active 
service.  

6.  After completing the above, 
readjudicate the claims based on a review 
of the entire record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board 
for further review.

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


